       Case 0:20-cv-61936-RAR Document 1-4 Entered on FLSD Docket 09/23/2020 Page 1 of 1
                                                              Exhibit B
                                                        Statement of Claim
                                                    Plaintiff Alejandro Morales

Unpaid Overtime and Minimum Wages
                                   Average                             Minimum     Applicable      Total        Total
                          Weeks¹                          Equivalent                                                         Total
                                   Weekly    Amount                      Wage       Overtime      Unpaid       Unpaid
     Period¹                                               Hourly                                                         Liquidated
                                    Hours     Paid¹                      Hourly      Hourly     Minimum      Overtime
                                                            Rate¹                                                         Damages¹
                                   Worked¹                               Rate¹       Rate¹        Wages¹       Wages¹
  2/2/20   -   2/8/20      1                 $ 348.94     $    6.58    $    8.56   $    12.84   $ 104.74     $    55.64   $ 160.38
 1/26/20   -   2/1/20      1                 $ 762.40     $   14.38    $    8.56   $    21.58   $      -     $    93.50   $    93.50
 1/19/20   -   1/25/20     1                 $ 820.28     $   15.48    $    8.56   $    23.22   $      -     $ 100.60     $ 100.60
 1/12/20   -   1/18/20     1                 $ 880.89     $   16.62    $    8.56   $    24.93   $      -     $ 108.03     $ 108.03
  1/5/20   -   1/11/20     1                 $ 885.00     $   16.70    $    8.56   $    25.05   $      -     $ 108.54     $ 108.54
12/29/19   -   1/4/20      1                 $ 723.89     $   13.66    $    8.56   $    20.49   $      -     $    88.78   $    88.78
12/22/19   -   12/28/19    1                 $ 797.50     $   15.05    $    8.56   $    22.57   $      -     $    97.81   $    97.81
12/15/19   -   12/21/19    1                 $ 688.00     $   12.98    $    8.56   $    19.47   $      -     $    84.38   $    84.38
 12/8/19   -   12/14/19    1                 $ 732.19     $   13.81    $    8.56   $    20.72   $      -     $    89.80   $    89.80
 12/1/19   -   12/7/19     1                 $ 1,136.86   $   21.45    $    8.56   $    32.18   $      -     $ 139.43     $ 139.43
11/24/19   -   11/30/19    1                 $ 793.87     $   14.98    $    8.56   $    22.47   $      -     $    97.36   $    97.36
11/17/19   -   11/23/19    1                 $ 500.00     $    9.43    $    8.56   $    14.15   $      -     $    61.32   $    61.32
11/10/19   -   11/16/19    1                 $ 237.18     $    4.48    $    8.56   $    12.84   $ 216.50     $    55.64   $ 272.14
                                     53
 11/3/19   -   11/9/19     1                 $ 1,062.54   $   20.05    $    8.56   $    30.07   $      -     $ 130.31     $ 130.31
10/27/19   -   11/2/19     1                 $ 2,799.00   $   52.81    $    8.56   $    79.22   $      -     $ 343.27     $ 343.27
10/20/19   -   10/26/19    1                 $ 1,250.00   $   23.58    $    8.56   $    35.38   $      -     $ 153.30     $ 153.30
10/13/19   -   10/19/19    1                 $ 500.00     $    9.43    $    8.56   $    14.15   $      -     $    61.32   $    61.32
 10/6/19   -   10/12/19    1                 $ 500.00     $    9.43    $    8.56   $    14.15   $      -     $    61.32   $    61.32
 9/29/19   -   10/5/19     1                 $ 862.35     $   16.27    $    8.46   $    24.41   $      -     $ 105.76     $ 105.76
 9/22/19   -   9/28/19     1                 $ 925.96     $   17.47    $    8.46   $    26.21   $      -     $ 113.56     $ 113.56
 9/15/19   -   9/21/19     1                 $ 556.79     $   10.51    $    8.46   $    15.76   $      -     $    68.29   $    68.29
  9/8/19   -   9/14/19     1                 $ 916.67     $   17.30    $    8.46   $    25.94   $      -     $ 112.42     $ 112.42
  9/1/19   -   9/7/19      1                 $ 600.00     $   11.32    $    8.46   $    16.98   $      -     $    73.58   $    73.58
 8/25/19   -   8/31/19     1                 $ 421.53     $    7.95    $    8.46   $    12.69   $    26.85   $    54.99   $    81.84
 8/18/19   -   8/24/19     1                 $ 1,927.72   $   36.37    $    8.46   $    54.56   $      -     $ 236.42     $ 236.42
 8/12/19   -   8/17/19    0.86               $ 800.00     $   15.09    $    8.46   $    22.64   $      -     $    84.10   $    84.10
                                                                                                $ 348.09     $ 2,779.47   $ 3,127.55

                                                                                      Total Unpaid Minimum Wages¹ =       $ 348.09
                                                                                      Total Unpaid Overtime Wages¹ =      $ 2,779.47
                                                                                         Total Liquidated Damages¹ =      $ 3,127.55
                                                                                                             Total¹ =     $ 6,255.11




¹ Numbers are averages, estimates, and/or approximates. Numbers may change as information is uncovered through the
discovery process.
